Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on November 26, 2021. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Bonk et al., U.S. Patent Application Publication No. US 2019/0135283, in view of Konrardy et al., U.S. Patent No 10,324,463, hereinafter referred to as Bonk and Konrardy, respectively.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a similarity score for each anomaly-affected entity in a group of anomaly- affected entities that is within the influence region of the anomaly; determine which sub-region of the set of sub-regions each of the anomaly-affected entities belongs to based on the similarity score; and generate a set of route management instructions to manage the group of anomaly-affected entities within the influence region based on the set of anomaly severity indices, wherein the set of route management instructions are personalized for the anomaly-affected entities in each sub- region and the set of route management instructions improve safety for the group of anomaly-affected entities.

7.	Claims 2-4 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 5, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating a similarity score for each anomaly-affected entity in a group of anomaly- affected entities that is within the influence region of the anomaly; Page 3 of 11 Atty. Dkt. No. T1834.10303US01IP-A-4069 determining which sub-region of the set of sub-regions each of the anomaly-affected entities belongs to based on the similarity score; and generating a set of route management instructions to manage the group of anomaly-affected entities within the influence region based on the set of anomaly severity indices, wherein the set of route management instructions are personalized for the anomaly-affected entities in each sub-region and the set of route management instructions improve safety for the group of anomaly-affected entities.

6-12 depend from claim 5 and are therefore allowable.

10.	Regarding independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a similarity score for each anomaly-affected entity in a group of anomaly-affected entities that is within the influence region of the anomaly; determine which sub-region of the set of sub-regions each of the anomaly- affected entities belongs to based on the similarity score; and generate a set of route management instructions to manage the group of anomaly-affected entities within the influence region based on the set of anomaly severity indices, wherein the set of route management instructions are personalized for the anomaly-affected entities in each sub- region and the set of route management instructions.

11.	Claims 14-20 depend from claim 13 and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665